Title: To James Madison from Richard Bland Lee, 29 April 1805
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
Frederick’sburg Ap. 29. 1805
I take the liberty of inclosing to you a plan for establishing Iron works in the County of Spottsylvania. This project if executed is so important to the County which you inhabit—that I indulge an hope, that it will recieve the countenance of your name and approbation.
The mode of payment is rendered so easy—that according to Mr. Strode’s calculations, the profits of furnace immediately erected would pay all the instalments except the first—and an advance of $200 on each share would afford an ample fund to build a furnace and put it into action.
Mr. Strode himself, on the prospect, of a completion of the company, would take a large interest in it.
Be pleased to tender my sincere good wishes to your Lady & believe me to remain with sentiments of highest esteem Yr: obt Sert:
Richard Bland Lee

P.S. I shall return home in two weeks.

 